Detailed Action
The instant application having Application No. 16/417,669 has a total of 14 claims pending in the application; there are 2 independent claims and 12 dependent claims, all of which are ready for examination by the examiner. This Office action is in response to the claims filed 5/21/19. Claims 1-14 are pending.

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant's drawings submitted 5/21/19 are acceptable for examination purposes. 

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kjendal et al. (U.S. Patent Application Publication No. 2014/0280829), herein referred to as Kjendal et al.
Referring to claim 1, Kjendal et al. disclose as claimed, a network element, comprising: multiple ports, configured to communicate over a network (see para. 77, where a packet forwarding device includes multiple ports and communicates over a network);  5a buffer memory (see para. 81, where the source of the mirrored packets may be from a queue or buffer); a snapshot memory (see para. 78, where the destination of mirrored packets may be located within the device and may be a shared memory); circuitry, configured to: forward packets between the ports (see para. 82, where a packet forwarding function may forward packets between ports); temporarily store information associated with 10the packets in the buffer memory (see para. 81, where a queue, which is a temporary storage device, is used in conjunction with packets from a port as a mirroring source point); concurrently with storage of the information in the buffer memory, continuously write at least part of the information to the snapshot memory (see para. 81, where the mirroring source origination point may be a queue, storage or memory location, and see para. 78, where the mirroring destination may be a shared memory. Para. 84 stipulates that the mirror source point may be configured to copy some or all of the traffic associated with the traffic source, therefore that would allow for continuous writes to the source and destination); and in response to at least one predefined diagnostic 15event, stop writing of the information to the snapshot memory, so as to create in the snapshot memory a coherent snapshot corresponding to a time of the diagnostic event (see para. 27, where various triggering criteria may be used for a diagnostic event that stops mirroring, and would therefore create a coherent snapshot at the time of the event).  
As to claim 2, Kjendal et al. also disclose the network element according to claim 1, wherein the 20circuitry is configured to concurrently store in the buffer memory, and to include in the coherent snapshot, information relating to multiple packets associated with multiple processes or flows (see para.25-26, where data flows from anywhere on the network may be mirrored, and would therefore be stored in the mirroring source point memory or queue as well as be included in the mirroring).  
As to claim 3, Kjendal et al. also disclose the network element according to claim 1, wherein the 25information comprises data carried by the packets (see para.25-26 and para. 103, where all data flows from anywhere the on network may be mirrored, and would therefore be stored in the mirroring source point memory or queue as well as be included in the mirroring).  
As to claim 4, Kjendal et al. also disclose the network element according to claim 1, wherein the information comprises descriptors of the packets (see para. 92, where the packets contain information such as length, byte count and other values used in determining mirroring, and would therefore be stored in the memory or queue. Para. 25 stipulates that all frames of a packet may be mirrored).  
As to claim 5, Kjendal et al. also disclose the network element according to claim 1, wherein the circuitry is configured to detect the predefined 30diagnostics event as part of forwarding the packets (see para. 27, where the particular trigger of the diagnostic event is detected by the device performing the mirroring).  
As to claim 6, Kjendal et al. also disclose the network element according to claim 1, wherein, in response to the predefined diagnostics event, the circuitry is configured to generate an interrupt indicative of the coherent snapshot (see para. 83, where the source and destination have the necessary protocol to provide flow control and frame acknowledgement that would take place in response to a trigger such as an end of flow
As to claim 7, Kjendal et al. also disclose the network element according to claim 1, wherein, in response to creation of the coherent snapshot, the circuitry is configured to send the coherent snapshot over the network (see para. 25 and 92, where the mirrored packets may be sent beyond their initial mirroring destination over the network. Para. 27 states that the set-up, teardown and filtering may be adjusted based on detection of specific triggers, including the end of a flow or stopping mirroring. Also see para. 95, where later transfer of mirrored content is possible, such as local logging and nightly transfer).
Referring to claim 8, Kjendal et al. disclose as claimed, a method, comprising:  10in a network element that includes multiple ports connected to a network, forwarding packets between the ports (see para. 77, where a packet forwarding device includes multiple ports and communicates over a network); temporarily storing information associated with the packets in a buffer memory in the network element (see para. 81, where a queue, which is a temporary storage device, is used in conjunction with packets from a port as a mirroring source point);  15concurrently with storage of the information in the buffer memory, continuously writing at least part of the information to a snapshot memory in the network element (see para. 81, where the mirroring source origination point may be a queue, storage or memory location, and see para. 78, where the mirroring destination may be a shared memory. Para. 84 stipulates that the mirror source point may be configured to coy some or all of the traffic associated with the traffic source, therefore that would allow for continuous writes to the source and destination); and in response to at least one predefined diagnostic 20event, stopping writing of the information to the snapshot memory, so as to create in the snapshot memory a coherent snapshot corresponding to a time of the diagnostic event (see para. 27, where various triggering criteria may be used for a diagnostic event that stops mirroring, and would therefore create a coherent snapshot at the time of the event
As to claim 9, Kjendal et al. also disclose the method according to claim 8, further comprising concurrently storing in the buffer memory, and including 25in the coherent snapshot, information relating to multiple packets associated with multiple processes or flows (see para.25-26, where data flows from anywhere the on network may be mirrored, and would therefore be stored in the mirroring source point memory or queue as well as be included in the mirroring).  
As to claim 10, Kjendal et al. also disclose the method according to claim 8, wherein the information comprises data carried by the packets (see para.25-26 and para. 103, where all data flows from anywhere the on network may be mirrored, and would therefore be stored in the mirroring source point memory or queue as well as be included in the mirroring).  
As to claim 11, Kjendal et al. also disclose the method according to claim 8, wherein the 30information comprises descriptors of the packets (see para. 92, where the packets contain information such as length, byte count and other values used in determining mirroring, and would therefore be stored in the memory or queue. Para. 25 stipulates that all frames of a packet may be mirrored).  
As to claim 12, Kjendal et al. also disclose the method according to claim 8, and comprising detecting the predefined diagnostics event as part of forwarding the packets (see para. 27, where the particular trigger of the diagnostic event is detected by the device performing the mirroring).  
As to claim 13, Kjendal et al. also disclose the method according to claim 8, and comprising 5generating an interrupt indicative of the coherent snapshot, in response to the predefined diagnostics event (see para. 83, where the source and destination have the necessary protocol to provide flow control and frame acknowledgement that would take place in response to a trigger such as an end of flow).  
As to claim 14, Kjendal et al. also disclose the method according to claim 8, and comprising sending the coherent snapshot over the network in response to creation of the coherent snapshot (see para. 25 and 92, where the mirrored packets may be sent beyond their initial mirroring destination over the network. Para. 27 states that the set-up, teardown and filtering may be adjusted based on detection of specific triggers, including the end of a flow or stopping mirroring. Also see para. 95, where later transfer of mirrored content is possible, such as local logging and nightly transfer).

CLOSING COMMENTS
	Conclusion
     a.   STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
	 a(1)  CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-14 have received a first action on the merits and are the subject of a first action non-final.
 b.   DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626.  The examiner can normally be reached on M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/A.O/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132